Citation Nr: 0911237	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for PTSD was 
denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The medical evidence establishes that the Veteran is 
diagnosed with PTSD that is etiologically related to active 
service.


CONCLUSION OF LAW

PTSD was incurred as the result of active service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.


I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 38 
C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran seeks service connection for PTSD.

Private and VA treatment records reflect that the Veteran has 
been diagnosed with PTSD as the result of military stressors.  
VA treatment records include a diagnosis of PTSD, related to 
military stressors, by a VA staff psychiatrist and M.D.  

At his hearing before the undersigned Veterans' Law Judge, 
the Veteran testified as to his stressors.  In particular, he 
testified that, as a Marine, he was assigned as part of the 
security detail for the Atlantic Fleet Headquarters in 
London, UK.  In the summer of 1977, he was ordered to guard a 
suspicious package that had been found in the lobby of the 
entrance of the Headquarters building.  He and another Marine 
were ordered to stand at parade rest approximately eight to 
ten feet away from the package to keep Naval and civilian 
personnel away from the package until the bomb squad could 
pick up the package.  They needed to keep a calm and composed 
appearance so as not to panic the personnel coming in and 
leaving the building.  He testified that the incident 
traumatized him.  He did not sleep that night and hasn't 
slept well since.

Upon further questioning, the Veteran explained that the 
incident occurred a few months after a package had been found 
under the vehicle that the Admiral traveled in.  The Marines 
were directed to re-inspect the building and under the 
vehicle.  The American Embassy was just across the street 
from the building, and there was a great deal of unrest in 
the time period leading up to the Shah of Iran's being 
deposed in early 1979.  Many Iranians went to the Embassy to 
request asylum in order to leave Iran.  At the same time, the 
Irish Republican Army was active, detonating bombs throughout 
London.  It was a very, very tense time in London.  The 
building was put on alert on several occasions, and machine 
gun posts were established in the quarters.  The Veteran 
testified he was responsible for issuing weapons including 
shotguns and .50 caliber machine guns, as well as inspecting 
the troops.

Service personnel records show that the Veteran served as a 
guard stationed in the UK from approximately June 1976 to 
June 1978.

Internet research confirms numerous bombings, attacks, and 
other incidents in the UK perpetrated by the IRA, as well as 
unrest in London as tensions in Iran, between Iran and Iraq, 
and in the Middle East escalated.  

After review of the record, the Board finds that the 
Veteran's statements are credible.  Service personnel records 
corroborate his assignment to UK, and Internet research 
corroborates the described stressors.  The Veteran's 
responsibilities are entirely consistent with his duties as a 
Marine assigned as a guard and a noncommissioned officer 
acting as platoon sergeant.

The record presents no evidence to contradict these events as 
they have been related by the Veteran, and no findings or 
opinions against a finding that the diagnosed PTSD is the 
result of these military stressors.

Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


